Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Cristaldi on 6/9/2021.

The application has been amended as follows: 

Please cancel claims 24-26.

22; N-Lp-Tyr-NH2; N-Lp-Tyr(OAc)-NH2; N-Lp-Pro-NH2; N-Lp-Cys-OEt; N-Lp-Cys-(SAc)-OEt; N-Lp-Cys-(SAc)-NH2; N-Lp-Gly-Cys-NH2; N-Lp-Pro-Cys-NH2; N-Lp-Cys-Gy-NH2; N-Lp-Tyr-Gy-NH2; N-Lp-Gly-Tyr-NH2; N-Lp-Tyr-Cys-NH2; N-Lp-Tyr-Cys-OEt; N-Lp-Gly-Cys-OEt; N-Lp-Gly-Cys-Cys-NH2; N-Lp-Cys-Cys-Cys-NH2; N-Lp-Tyr-Cys-Cys-NH2; N-Lp-Gly-Tyr-Cys-NH2; and N-Lp-Pro-Cys-Cys-NH2.

21. (Currently amended) The method of claim 15, wherein the compound is selected from the group consisting of: 2; N-Lp-Tyr-NH2; N-Lp-Tyr(OAc)-NH2; N-Lp-Pro-NH2; N-Lp-Cys-OEt; N-Lp-Cys-(SAc)-OEt; and N-Lp-Cys-(SAc)-NH2.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

1.	Applicants agreed to cancel the compound N-Lp-Gly-NH2 which would have been obvious over the Ogata (JP 2003286168) (cited in office action dated 09/23/2020).

2.	The closest prior art, Lu Chichong, et. al.,: "Synthesis of lipoic acid-peptide conjugates and their effect on collagen and melanogenesis”, European Journal Of Medicinal Chemistry, Elsevier, Amsterdam, NL, vol. 69, 18 September 2013 (2013-09-18), pages 449-454 

3.	Applicants agreed to cancel claims 24-26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658